Citation Nr: 9912938	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for blurred vision and 
diplopia.  

2.  Entitlement to service connection for stomach cramps and 
constant diarrhea.  

3.  Entitlement to service connection for facial numbness and 
tingling.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from August 1968 to September 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In December 1997, the Board remanded the case to the RO for 
further development.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
chronic acquired disorders manifested by blurred vision and 
diplopia, stomach cramps and constant diarrhea, and facial 
numbness and tingling is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the claim for service connection for tinnitus 
has been obtained.  

3.  Competent medical opinion has related tinnitus to 
exposure of the veteran to noisy environment in service.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic acquired disorders manifested by blurred vision and 
diplopia, stomach cramps and constant diarrhea, and facial 
numbness and tingling is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not include diagnoses of 
blurred vision, diplopia, tinnitus, stomach cramps, constant 
diarrhea, or facial numbness and tingling, or any other 
disabilities manifested by these symptoms.  The veteran was 
seen for some nausea in April 1969, but the physician 
diagnosed this as a residual effect of alcohol use.  These 
records show the veteran later had residual anxiety from the 
alcohol consumption but he had no nausea or other adverse 
effects.  Later that month the veteran was referred for a 
psychiatric evaluation secondary to a nervous and hostile 
personality.  The veteran related his medical and social 
history to the psychiatrist.  Based on the history and the 
examination, the diagnosis was severe, immature personality 
with schizoid features.  The psychiatrist doubted that the 
veteran could complete his enlistment due to his personality 
problems and recommended that he be administratively 
discharged by reason of unsuitability.  The August 1969 
separation medical examination does not show diagnoses of any 
chronic disorders manifested by blurred vision, diplopia, 
tinnitus, stomach cramps, constant diarrhea, or facial 
numbness and tingling.  Physical examination showed all 
pertinent systems were normal.  

The post-service evidence includes a private medical 
statement from a physician who had treated the veteran 
intermittently since 1960.  The physician noted a history of 
pneumonitis in 1965 and 1967, and a January 1966 
hospitalization for an overdose of aspirin due to an acute 
emotional upset.  In January 1968, the veteran was examined 
for extreme fatigue.  Diagnostic tests, which included an 
electroencephalogram (EEG), were all normal.  He was also 
seen on other occasions for various acute physical injuries.  

The veteran underwent VA compensation examinations in October 
1969.  Medical examination showed the face, skin, ears and 
eyes were normal, without any hearing loss noted or reduction 
in distant visual acuity.  The digestive system was normal.  
The veteran did not complain of blurred vision, diplopia, 
tinnitus, stomach cramps, constant diarrhea, or facial 
numbness and tingling.  Special orthopedic examination was 
negative except for subjective complaints of residual left 
elbow pain.  

The veteran submitted a private hospital summary showing he 
had been admitted in April 1970 due to behavioral changes.  
The physician diagnosed paranoid type schizophrenic reaction.  
The veteran was treated with doses of phenothiazines during 
the hospitalization and was continued on Thorazine following 
his discharge in June 1970.  The records subsequently 
received from that facility show that the physical 
examination was entirely normal and the physician described 
the veteran as in excellent physical condition.  

By administrative review in December 1970, VA granted service 
connection for schizophrenic reaction.  After a February 1971 
VA psychiatric examination, the RO implemented service 
connection for schizophrenic reaction in a March 1971 rating 
decision.  The RO assigned a 10 percent disability rating, 
effective March 1, 1971.  

The veteran underwent VA compensation examinations in June 
1973.  The veteran did not complain of blurred vision, 
diplopia, tinnitus, stomach cramps, constant diarrhea, or 
facial numbness and tingling.  Physical examination during a 
special pulmonary examination showed the veteran was well 
developed, well nourished and in no acute distress.  The 
diagnosis was mild chronic bronchitis.  

The neuropsychiatrist diagnosed no mental disorder and 
reported paranoid schizophrenia by history only.  The veteran 
stated that he functioned well without Thorazine.  Similar 
findings are shown in the August 1974 VA compensation 
examinations.  

Private medical records, dated in January and February 1975, 
and VA compensation examinations, dated in May and September 
1975 do not show complaints or medical diagnoses of blurred 
vision, diplopia, tinnitus, stomach cramps, constant 
diarrhea, or facial numbness and tingling, or any other 
disabilities manifested by these symptoms.  They show 
examination and evaluation of the veteran's service-connected 
bronchitis and schizophrenia.  

During a private hospitalization in August 1978, the veteran 
complained of a five-day history of fever, weakness and 
episodes of epistaxis.  The examiner indicated that a chest 
x-ray examination showed early signs of pneumonia.  The 
veteran reported a prior history of left ear surgery, eye 
surgery to correct a muscle dysfunction and repair of a 
laceration between his eyes.  The veteran complained of 
hypesthesia all over his head, discomfort in his ears, 
tinnitus and burning in his eyes.  Gastrointestinal (GI) and 
genitourinary (GU) examinations were negative.  Examination 
also showed no eye disorder or evidence of prior ear surgery, 
and neurologic examination showed no gross sensory or motor 
deficits.  

The veteran underwent VA chest examination in September 1980.  
The veteran did not complain of blurred vision, diplopia, 
tinnitus, stomach cramps, constant diarrhea, or facial 
numbness and tingling.  Physical examination showed the 
veteran was well developed and well nourished.  The diagnosis 
was a history of chronic bronchitis and normal ventilatory 
studies.  

The veteran filed his present claim in August 1993.  He 
claimed that he incurred problems such as tingling in his 
face and stomach problems due to medications prescribed by 
the VA Medical Center (MC).  

In October 1993, the veteran submitted copies of private 
medical billing statements, which are dated from April to 
October 1993.  He argued that he developed reactions to 
Buspirone and Propanolol, which were prescribed for a 
service-connected disability.  He stated that he developed 
problems that included tingling in his face, blurred vision, 
loud ringing in his ears, stomach cramps and diarrhea.  He 
stated the VA doctors informed him that these symptoms were 
not drug-related, but he had since stopped taking the 
medication.  

The RO obtained copies of private medical treatment records, 
which are dated from May 1980 to November 1993.  They show 
examination and evaluation for symptoms associated with 
possible drug ingestion but physical examination was 
negative.  They also show examination and treatment for viral 
syndrome, lumbar strain, right wrist fracture, cervical 
strain, lacerations and injuries to several fingers, 
bronchitis, probable acute pyelonephritis and acute thoracic 
strain.  In February 1993, the veteran consulted his treating 
physician because of a three-to-four week history of tingling 
in the left side of his face.  

The veteran denied pain and facial weakness.  He reported a 
history of Propranolol use and that he currently was on 
BuSpar.  Neurological examination was normal and the 
impression was left hemifacial paresthesiae of unknown 
origin, probably functional.  The physician performed an EEG 
and recommended a Magnetic Resonance Imaging (MRI) of the 
brain.  The EEG was entirely within normal limits and there 
were no epileptiform or focal abnormalities recorded.  The 
MRI showed several foci of increased signal intensity which 
were nonspecific and of unknown etiology but likely related 
to small vessel disease or some demyelination.  There was 
also a one-centimeter lesion in the subcortical vertex on the 
left, which had signal characteristics suggestive of a 
cavernous hemangioma.  There were no other lesions noted and 
no other abnormal mass or collection in the brain.  During a 
follow-up examination in June 1993 the veteran reported that 
the left hemifacial tingling was gone and he felt normal.   
Finally there is a November 1993 notation, which confirms 
that a June 1991 lung test showed some emphysema.  

The RO obtained VA medical treatment records, which are dated 
from January 1992 to October 1993.  These records show the 
veteran was prescribed and provided Propranolol and Buspirone 
on many occasions in 1992 and 1993.  Beginning in June 1993, 
the veteran complained of a four-month history of numbness 
and tingling in the left side of the face.  He reported a one 
and one-half year history of diplopia, a fifteen-year history 
of tinnitus and a history of chronic diarrhea.  Following 
physical examination the impression was unusual constellation 
of symptoms of monocular diplopia, left facial numbness and 
tinnitus.  The physician referred the veteran for diagnostic 
testing.  A MRI of the brain did not show findings consistent 
with multiple sclerosis but this could not be ruled out.  The 
impression was most likely a cavernous angioma in the left 
high medial motor strip.  

The veteran was examined later that month for continued 
complaints.  Physical examination showed the veteran was in 
no acute distress.  Based on the history and the examination, 
the assessment was vision problems, suspect irritable bowel 
syndrome and chest wall tenderness per history of recurrent 
bronchitis.  The examiner referred the veteran for a lower GI 
study.  A barium enema performed in July 1993 was 
unremarkable.  During mental health treatment in August 1993 
the veteran related continued symptoms, which he attributed 
to the use of BuSpar.  He related that he stopped taking the 
medication and he now felt better.  The veteran also reported 
improvement in these symptoms in September and October 1993.  

The veteran underwent several VA compensation examinations in 
January 1994.  The veteran complained that he had been 
prescribed the incorrect medication one year earlier and this 
had caused numerous side effects.  The veteran complained of 
having had severe diarrhea and cramps while using BuSpar and 
Propranolol.  The veteran reported that he had discontinued 
the medications.  Physical examination showed no objective 
findings.  The diagnoses were diarrhea and cramps secondary 
to BuSpar or Propranolol and normal upper GI system.  




The neurological examination report shows the fee basis 
neurologist reviewed the veteran's medical records.  The 
physician noted the prior complaints of facial paresthesiae 
and the normal examination findings and the normal EEG 
findings.  The veteran related that his symptoms disappeared 
three months earlier after having discontinued using BuSpar.  
The veteran stated that he still had ringing in his ears.  
The physician performed a complete neurological examination.  
Based on the review and examination, the physician concluded 
that the veteran displayed no objective evidence of 
neurologic deficit on clinical examination.  The physician 
noted that although the February 1993 MRI brain scan showed 
scattered abnormalities, there was no objective correlation 
with the clinical examination.  The physician commented that 
no additional neurologic studies were indicated in light of 
the veteran's normal neurologic status.  

During the VA eye examination, the physician noted a history 
of strabismus surgery of both eyes to correct a constant left 
exotropia.  The physician noted that the eyes appeared 
cosmetically aligned but the veteran complained of residual 
vertical diplopia.  The physician performed a complete eye 
examination as well as review of the claims folder.  The 
diagnoses were status post strabismus resection, bilaterally, 
hyperopic astigmatic presbyope and medullated nerve fibers of 
the right eye.  

The veteran also underwent a fee basis psychiatric 
examination.  The report shows the psychiatrist reviewed the 
claims folder.  The psychiatrist reported the veteran's prior 
medical and social history.  Based on the review, diagnostic 
testing and a mental status examination, the diagnoses 
included organic mental disorder, alcoholism, and antisocial, 
passive-aggressive, explosive personality disorder.  
The psychiatrist concluded that the veteran has a 
longstanding disorder, which corresponds to the descriptions 
in the 1970 mental hospitalization and subsequent psychiatric 
workups.  However, the psychiatrist opined that the disorder 
most closely corresponds to an organic mental disorder rather 
than schizophrenia.  





At the personal hearing the veteran testified that he 
developed symptoms such as facial tingling and chronic 
diarrhea after taking Buspirone.  Transcript, pp. 2-3 (Dec. 
1994).  He testified that he discontinued the medication and 
his symptoms improved.  Tr., p. 3.  He testified that he has 
no stomach disorder or facial numbness but he still 
experiences ringing in his ears and some diarrhea.  Tr., p. 
4.  He also testified that he has always had blurred or 
double vision.  Tr., p. 5.  At the hearing the veteran 
submitted a copy of a page from a medical text, which 
includes a list of possible side effects from the use of 
Buspirone.  

Following the Board's December 1997 remand decision, the RO 
obtained additional VA treatment records, which are dated 
through September 1998.  During neurology examination in 
April 1994, the veteran stated that the facial numbness and 
tingling had stopped since he discontinued his medication.  
The veteran related that he felt his symptoms were secondary 
to BuSpar.  The veteran had no further complaints such as 
numbness, weakness or visual loss.  Many of the remaining 
records show follow-up care at the mental health clinic, 
medication refill, and treatment for unrelated physical 
injuries.  

In November 1994, the veteran was seen for possible irritable 
bowel syndrome but a barium enema was unremarkable.  The 
veteran had continued complaints in June 1995.  He also 
complained of chronic tinnitus and progressive hearing loss.  
Audiology testing in July 1995 showed severe, bilateral, high 
frequency, sensorineural hearing loss.  In July 1997, the 
assessment was chronic obstructive pulmonary disease.  

The veteran underwent several VA compensation examinations in 
September and October 1998 pursuant to the Board's remand 
decision.  

During VA ear disease examination in September 1998, the 
veteran reported having developed hearing problems and 
tinnitus following active service in the Navy but related 
having increased problems secondary to medication use for 
mental illness.  

The examiner concluded that the audiogram test results were 
consistent with severe, sloping, bilateral, sensorineural 
hearing loss.  The examiner also performed a physical 
examination.  The examiner concluded that the presence of 
high frequency, sensorineural hearing loss strongly supports 
a history of noise exposure and the use of medications for 
mental illness aggravated the veteran's tinnitus.  The 
examiner also concluded that the veteran might consider 
hearing aids to improve his hearing and to eliminate the 
tinnitus or use medication to treat tinnitus.  

During an October 1998 fee basis GI examination, the veteran 
related a five-year history of chronic diarrhea.  The veteran 
related that this began following the use of BuSpar.  The 
veteran denied blood in his stools, watery bowel movements, 
weight loss, loss of appetite, nausea and vomiting.  The 
examiner noted that an August 1998 colonoscopic evaluation 
was essentially normal.  The physician conducted a physical 
examination.  Based on the history and the examination, the 
diagnoses were irritable bowel syndrome and normal 
colonoscopic findings.  The evidence also includes a report 
of upper GI examination and a report of barium enema, which 
were completed in September 1998.  The upper GI series was 
normal and the barium enema did not disclose an obstructing 
or constricting lesion.  

The September 1998 neurological examination report shows the 
fee basis physician reviewed the veteran's claims folder.  
The physician noted the veteran's history, including the 
post-service medications.  The veteran related having 
developed a constellation of symptoms after taking BuSpar, 
but that his symptoms improved after discontinuing using 
BuSpar such that he only experiences bladder difficulty, 
diplopia, insomnia and diarrhea.  

The veteran stated that his prior facial numbness had 
resolved.  The physician performed a complete neurological 
examination.  Based on the review of all the evidence and the 
examination, the diagnosis was subjective symptoms of 
diarrhea, renal stones restlessness, tinnitus and diplopia.  
The physician noted that the testing showed monocular 
diplopia, which affects both eyes.  The physician concluded 
that it is extremely unlikely that this represents an organic 
process.  

The physician also concluded that it is unlikely that these 
symptoms relate to BuSpar because it would be expected that 
the symptoms would resolve with discontinuation of this 
medication.  The physician truly doubted that BuSpar would 
have any long-term untoward side effects after 
discontinuation because these medications, in general, do not 
cause these disorders even while being taken.  

During the VA eye examination, the physician noted having 
reviewed the veteran's claims folder.  The physician reported 
that the veteran had been taking Propranolol and BuSpar from 
1992 to 1993.  The veteran attributed blurred and double 
vision to these medications.  The veteran related having had 
eye surgery at age six and the physician noted the history 
reported during the 1994 examination that the eye surgery was 
for correction of a constant left exotropia.  The physician 
performed a complete eye examination, which included clinical 
testing.  

Based on the review of the evidence and the examination 
results, the diagnosis was status post strabismus surgery, 
bilaterally, with current alternating exotropia combined with 
a right hypertropia, which results in vertical diplopia.  The 
physician opined that the veteran's vertical diplopia is a 
residual of his previous eye surgery and not related 
to Propranolol or BuSpar use.  The remaining diagnosis was 
hyperopic astigmat, bilaterally, with presbyopia.  The 
physician opined that the veteran's blurry vision is the 
result of a progression of presbyopia and not a result of 
Propranolol or BuSpar use.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  The Court has also held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  


Analysis

Blurred Vision and Diplopia

The veteran reported a pre-service medical history of eye 
trouble in the June 1968 report of medical history.  He 
listed having had an operation on his eyes prior to active 
service but he did not specify the date.  The examining 
physician diagnosed this as eye muscle weakness at entry but 
reported that this condition was not considered disabling.  
The eyes were listed as normal on physical examination at 
entry.  The service medical records do not include complaints 
or diagnoses of blurred vision or diplopia, or any other 
disabilities manifested by these symptoms.  They also do not 
show the veteran complained of increased eye muscle weakness 
during active service.  The August 1969 separation medical 
examination does not show diagnoses of any chronic disorders 
manifested by blurred vision or diplopia.  Physical 
examination of the eyes was normal.  The examiner noted 
"between eyes 2" C.S." in the report but did not define 
this condition and the service medical records do not show 
the veteran sustained eye trauma during service.  

The post-service evidence does not show examination for 
complaints of blurred vision or diplopia until many years 
after separation from active service.  The first time the 
veteran complained of having developed blurred vision was in 
his October 1993 statement in support of his claim.  The 
veteran did not attribute this to any in-service event but 
argued that he developed blurred vision secondary to 
Buspirone and Propranolol, which were prescribed for a 
service-connected disability.  The medical evidence dated 
from the time of separation through early 1993 does not show 
complaints of visual impairment or diagnoses of eye 
disability.  The October 1969 VA compensation examination 
shows that the eyes were normal, without any reduction in 
distant visual acuity.  The veteran did report a pre-service 
history of eye surgery to correct a muscle dysfunction during 
the private hospitalization in August 1978.  At that time the 
veteran complained of burning in his eyes, but physical 
examination did not show an eye disorder.  

Subsequent to that complaint the veteran did not report eye 
problems until VA outpatient treatment in June 1993.  He 
reported a one and one-half year history of diplopia at that 
time.  The physician, who examined the veteran at that time, 
described the veteran's complaints as an unusual 
constellation of symptoms, which included monocular diplopia.  
However, that physician did not relate the veteran's eye 
symptoms to active service or to medication used to treat the 
veteran's service-connected disabilities.  

During the January 1994 VA eye examination, the physician 
noted a history of strabismus surgery of both eyes to correct 
a constant left exotropia.  The physician noted that the 
veteran complained of residual vertical diplopia.  While the 
physician diagnosed status post strabismus resection, 
hyperopic astigmat presbyope and medullated nerve fibers of 
the right eye, this physician did not relate any of the 
current diagnoses to medication used to treat the veteran's 
service-connected disabilities or to any in-service event.  
The physician certified review of the claims folder.  This 
physician also did not render an opinion that the current eye 
problems were part of the pre-service eye muscle weakness or 
that this was an increase in severity of the pre-service eye 
muscle weakness.  In addition, the veteran denied complaints 
of visual loss during the April 1994 neurology outpatient 
examination.  

The veteran argues that he developed blurred vision and 
diplopia as a result of medications taken to treat his 
service-connected psychiatric disorder.  He also argues that 
he has always had blurred or double vision and that these 
symptoms were permanently aggravated by his medications.  See 
Tr., p. 5.  While the veteran is competent to relate 
observable symptoms such as blurred vision and diplopia, he 
is not qualified to render a medical opinion that his current 
vision problems are attributable to medication taken for his 
service-connected psychiatric disorder.  Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

While the page from the medical text includes blurred vision 
as a rare or less common side effect from the use of 
Buspirone, this medical text does not state that this would 
result in chronic blurred vision or otherwise permanently 
aggravate preexisting blurred vision.  In fact, the text 
indicates that such a side effect usually goes away as the 
body adjusts to the medication.  

In this case, the question whether the veteran developed or 
sustained permanent aggravation of chronic blurred vision or 
diplopia secondary to medication use requires qualified 
medical evidence.  In this case, the Board obtained medical 
opinions on this question.  The neurologist, who performed 
the September 1998 examination, reviewed all the evidence in 
the veteran's claims folder.  Despite the veteran's claim 
that he has had continued diplopia even after discontinuing 
the use of BuSpar, the physician did not relate diplopia or 
blurred vision to post-service medication use or any in-
service event.  Although the physician noted that testing 
showed monocular diplopia, which affects both eyes, that 
physician concluded that it is extremely unlikely that this 
represents an organic process.  

The physician also concluded that it is unlikely that these 
symptoms relate to BuSpar because it would be expected that 
the symptoms would resolve with discontinuation of this 
medication.  The physician truly doubted that BuSpar would 
have any long-term untoward side effects after 
discontinuation because these medications, in general, do not 
cause these disorders even while being taken.  

The VA physician, who performed the eye examination, also 
reviewed the veteran's claims folder.  This physician 
concluded that the veteran's current alternating exotropia 
combined with a right hypertropia results in vertical 
diplopia, but that this is a residual of his pre-service eye 
surgery and not related to Propranolol or BuSpar use.  This 
physician also concluded that the veteran has hyperopic 
astigmat, bilaterally, with presbyopia, and that his blurry 
vision is the result of a progression of presbyopia and not a 
result of Propranolol or BuSpar use.  


The qualified medical evidence does not relate the veteran's 
current vision impairment to medication used to treat his 
service-connected disabilities or to any service-related 
event.  The service medical records do not show the veteran 
complained of blurred vision or diplopia during active 
service and the medical evidence does not establish that the 
veteran's pre-service eye muscle weakness either increased in 
severity or was otherwise aggravated by active service.  The 
Board finds that the claim for entitlement to service 
connection for a chronic acquired disorder manifested by 
blurred vision and diplopia is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  For these reasons, the Board concludes that 
the claim of entitlement to service connection for blurred 
vision and diplopia is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


Stomach Cramps and Constant Diarrhea

The service medical records do not include a diagnosis of a 
chronic GI disorder.  They also do not show complaints or 
treatment for stomach cramps or constant diarrhea.  Although 
the veteran was seen for some nausea in April 1969, the 
physician diagnosed this as a residual effect of alcohol use.  
The August 1969 separation medical examination shows the 
abdomen and all pertinent systems were normal.  

The post-service VA compensation examination in October 1969 
shows that the digestive system was normal.  During the 
private hospitalization in August 1978, the GI examination 
was negative.  The veteran does not contend that he incurred 
chronic diarrhea during active service.  Rather, he argues 
that he developed chronic diarrhea after taking medication 
for his service-connected psychiatric disorder.  Tr., pp. 2-
3.  Again, the determinative issue involves medical causation 
or a medical diagnosis; therefore, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  

The veteran is not qualified to render a medical opinion that 
his current GI problems are attributable to medication taken 
for his service-connected psychiatric disorder.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The initial post-service complaints of stomach problems and 
chronic diarrhea are included in the June 1993 VA outpatient 
treatment report.  At that time the veteran complained of a 
history of chronic diarrhea.  Although the physician 
suspected irritable bowel syndrome based on the history of 
symptoms reported by the veteran, the lower GI study in July 
1993 was unremarkable.  That physician did not relate chronic 
GI problems to the veteran's medication use.  The veteran has 
also testified that he no longer has stomach problems.  Tr., 
p. 4.

The VA physician, who performed the January 1994 VA intestine 
and stomach examinations, rendered a diagnosis of diarrhea 
and cramps secondary to BuSpar or Propranolol.  Initially, 
the Board notes that the evidence does not show the veteran 
was prescribed Propranolol for his service-connected 
schizophrenic reaction or his service-connected bronchitis.  
The physician's diagnosis is not based on an independent 
review of the claims folder but it is based on the veteran's 
history that he had been prescribed the incorrect medication 
one year earlier and this had caused numerous side effects.  
There is no qualified medical opinion showing the veteran had 
been prescribed the incorrect medication, which caused these 
side effects.  

In fact, in his October 1993 statement in support of the 
claim the veteran stated that the VA doctors informed him 
that these symptoms were not drug-related.  Moreover, the 
veteran reported that he had discontinued the medications and 
he denied subjective symptoms during the stomach examination.  
Finally, the physical examinations showed no objective 
findings during both the intestine and stomach examinations.  
Since the physician's diagnosis is based on an inaccurate 
factual premise rather than an independent review and 
assessment, the diagnosis does not have probative value in 
rendering the claim well grounded.  


Conversely, the neurologist who conducted the September 1998 
examination, did review the veteran's claims folder.  This 
physician noted the veteran's history, including the post-
service medications and the veteran's complaints of having 
developed a constellation of symptoms after taking BuSpar.  
Based on the review of all the evidence and an independent 
assessment, this physician concluded that the veteran's 
complaint of chronic diarrhea was subjective and that it was 
unlikely that this and his other symptoms relate to BuSpar 
because it would be expected that the symptoms would have 
resolved with discontinuation of this medication.  The 
physician also doubted that BuSpar would have any long-term 
untoward side effects after discontinuation because these 
medications, in general, do not cause these disorders even 
while being taken.  

The September 1998 upper GI examination was normal and the 
barium enema did not disclose an obstructing or constricting 
lesion.  During the October 1998 fee basis GI examination, 
the veteran related a five-year history of diarrhea following 
the use of BuSpar, but he denied symptoms such as blood in 
his stools, watery bowel movements, weight loss, loss of 
appetite, nausea and vomiting.  While the physician diagnosed 
irritable bowel syndrome, the physician did not relate this 
to medication use or any in-service event.  

The probative medical evidence does not relate the veteran's 
current subjective complaints of chronic diarrhea to 
medication used to treat his service-connected disabilities 
or to any service-related event.  The Board finds that the 
claim for entitlement to service connection for a chronic 
acquired disorder manifested by stomach cramps and constant 
diarrhea is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  For 
these reasons, the Board concludes that the claim of 
entitlement to service connection for stomach cramps and 
constant diarrhea is not well grounded.  38 U.S.C.A. 
§ 5107(a).  




Facial Numbness and Tingling

The service medical records do not include a diagnosis of a 
neurological disability.  Although the veteran reported a 
history of a pre-service head injury in the June 1968 report 
of medical history, medical examination showed the head and 
face were normal and neurological examination was also 
normal.  The post-service evidence includes a private medical 
statement from a physician who had treated the veteran 
intermittently since 1960.  That physician noted that an EEG 
performed in January 1968 was normal.  The August 1969 
separation medical examination does not show diagnoses of a 
chronic disorder manifested by facial numbness and tingling 
and the neurologic examination was normal at that time.  

During the private hospitalization in August 1978, neurologic 
examination showed no gross sensory or motor deficits.  

The initial post-service medical evidence of numbness and 
tingling in the face is a February 1993 record showing the 
veteran consulted his treating physician because of a three-
to-four week history of tingling in the left side of his 
face.  Neurological examination was normal and the impression 
was left hemifacial paresthesiae of unknown origin probably 
functional.  An EEG was entirely within normal limits with no 
epileptiform or focal abnormalities recorded.  In addition, 
the physician concluded that the MRI findings were likely 
related to small vessel disease or some demyelination.  The 
physician did not relate this to medication use or to active 
service.  The physician did not even diagnose a chronic 
neurological disorder.  In fact, during the June 1993 follow-
up examination the veteran reported that the left hemifacial 
tingling was gone and he felt normal.  

While the veteran complained of a four-month history of 
numbness and tingling in the left side of the face in June 
1993, the subsequent treatment medical records show the 
veteran denied having any chronic residual symptoms.  During 
neurology examination in April 1994, the veteran stated that 
the facial numbness and tingling had stopped since he 
discontinued his medication.  

The veteran had previously stated that his symptoms 
disappeared after having discontinued using BuSpar during the 
January 1994 neurological examination.  In addition, that 
physician concluded that the veteran displayed no objective 
evidence of neurologic deficit, and on clinical examination 
described the veteran's neurologic status as normal.  At the 
personal hearing the veteran testified that he no longer 
experiences facial numbness.  Tr., p. 4.  Finally, the 
veteran again reported that his prior facial numbness had 
resolved during the September 1998 neurological examination.  
That physician also did not diagnose a current neurological 
disorder and also concluded that the remaining symptoms 
identified by the veteran were not likely related to BuSpar.  

In this case, the veteran denies having any current symptoms 
of numbness and tingling in the face.  The medical evidence 
establishes that the veteran does not currently have a 
neurological disorder.  Here, the medical evidence and the 
statements from the veteran demonstrate that there is no 
proof of a present disability; therefore, there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  

The claim for entitlement to service connection for a chronic 
acquired disorder manifested by facial numbness and tingling 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  
Consequently, the Board concludes that the claim of 
entitlement to service connection for facial numbness and 
tingling is not well grounded.  38 U.S.C.A. § 5107(a).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish well grounded claims, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

As the claims for service connection for blurred vision and 
diplopia, stomach cramps and constant diarrhea, and facial 
numbness and tingling are not well grounded, the doctrine of 
reasonable doubt has no application to this part of the 
veteran's appeal.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.`10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for blurred 
vision and diplopia, stomach cramps and constant diarrhea, 
and facial numbness and tingling, VA has no duty to assist 
the appellant in developing his case.



Tinnitus

The allegations of chronic tinnitus and the September 1998 
opinion during the VA ear disease examination renders the 
veteran's claim well grounded.  The VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The evidence includes the veteran's service medical records 
and the post-service medical evidence relevant to the issue 
of tinnitus.  The veteran provided testimony regarding this 
claim during the December 1994 personal hearing.  The Board 
remanded this case to the RO in December 1997 in order to 
obtain current VA and private medical treatment records.  
These records were obtained.  The RO also provided the 
veteran VA examinations for the claimed disabilities, 
including tinnitus, and these reports include medical 
opinions on the relationship between tinnitus and the 
veteran's active service and the medication used to treat the 
veteran's service-connected psychiatric disorder.  The 
veteran has not identified additional evidence in support of 
his claim. 

The Board finds that all relevant evidence necessary for an 
equitable disposition of the claim for service connection for 
tinnitus has been obtained or requested.  The Board finds 
that the duty to assist the veteran has been satisfied.  
38 U.S.C.A. § 5107(a).  

The service medical records do not include complaints of 
ringing in the ears or a diagnosis of tinnitus.  The August 
1969 separation medical examination does not show a diagnosis 
of tinnitus.  Physical examination of the ears was normal.  

The initial post-service complaint of tinnitus is contained 
in the August 1978 private hospitalization report.  The 
veteran did not relate having had tinnitus since his 
separation from active service.  

The numerous examinations performed between the time of 
separation and this hospitalization also do not show the 
veteran complained of tinnitus or ringing in the ears.  For 
example, an examination of the ears was performed during the 
VA compensation examinations in October 1969 and medical 
examination showed the ears were normal, without any hearing 
loss noted. The veteran did not report tinnitus during 
private medical treatment in 1970 or during VA examinations 
in 1973, 1974, or 1975.  

The veteran also did not relate having chronic tinnitus 
during many of the VA and private outpatient visits dated 
from 1980 through 1998.  However, during the September 1998 
VA ear disease examination, the veteran stated that he had 
developed hearing problems and tinnitus following active 
service in the Navy, and related having increased problems 
secondary to medication used for mental illness.  The 
examiner concluded that the audiogram test results were 
consistent with severe, sloping, bilateral, sensorineural 
hearing loss.  The examiner also performed a physical 
examination.  The examiner concluded that the presence of 
high frequency, sensorineural hearing loss strongly supports 
a history of noise exposure and the use of medications for 
mental illness has aggravated the veteran's tinnitus.  The 
examiner also concluded that the veteran might consider 
hearing aids to improve his hearing and to eliminate the 
tinnitus or use medication to treat tinnitus.

The veteran claimed service connection for loud ringing in 
his ears in October 1993 based on having incurred this after 
being treated with medication for his service-connected 
psychiatric disorder.  Prior thereto in June 1993 he claimed 
a fifteen year history of tinnitus.  During the September 
1998 VA ear disease examination, the veteran stated that he 
had developed tinnitus following active service in the Navy 
and that this was now aggravated by the medication prescribed 
for his mental illness.  His statements regarding when he 
developed chronic tinnitus, although not unequivocally 
consistent, are credible as he is competent to describe his 
symptomatology.  In this regard, the veteran has provided 
sufficient evidence of continuity of symptomatology in view 
of his more than one recounting of long standing tinnitus 
since exposure to a noisy environment in active service.  

The VA physician, who performed the September 1998 VA ear 
disease examination, concluded that the presence of high 
frequency, sensorineural hearing loss strongly supports a 
history of noise exposure and the use of medications for 
mental illness has aggravated the veteran's tinnitus.  This 
opinion is based on the veteran's statements that he has had 
chronic tinnitus since active service.  Since this examiner 
based the opinion on a factual background provided by the 
veteran, which is for the most part consistent with the 
history previously reported by the veteran, the Board finds 
that this medical opinion does have significant probative 
weight of the question of direct service connection for 
tinnitus due to noise exposure.  Resolving all reasonable 
doubt which may exist in this regard, the Board concludes 
that the evidentiary record reasonably supports onset of 
chronic tinnitus coincident with noise exposure in service, 
thereby warranting entitlement to a grant of service 
connection.  In view of the grant of service connection on a 
direct basis, the Board need not explore the propriety of 
secondary service connection for tinnitus on the basis of 
aggravation, a lesser benefit.


ORDER

As the veteran has not submitted a well-grounded claim for 
entitlement to service connection for chronic acquired 
disorders manifested by blurred vision and diplopia, stomach 
cramps and constant diarrhea, and facial numbness and 
tingling, his appeal is denied.  

Entitlement to service connection for tinnitus is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

